Citation Nr: 1410979	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  09-14 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in
 Portland, Oregon


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with major depression and alcohol dependence for the period from December 27, 1988, to May 5, 2004.

2.  Entitlement to an initial rating in excess of 70 percent for PTSD with major depression and alcohol dependence for the period from May 6, 2004, to January 10, 2012.  

3.  Entitlement to a total disability rating for compensation based on individual unemployability due to service-connected disabilities (TDIU) for the period prior to January 11, 2012.  


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Brian J. Milmoe


INTRODUCTION

The Veteran served on active duty from January 1970 to January 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  At that time, service connection for PTSD with major depression was granted, effective from May 6, 2004, and an initial 50 percent disability rating was assigned.  The Veteran perfected an appeal of the assigned rating and effective date.  Thereafter, the RO by its rating decision of January 2009 granted an effective date of December 27, 1988, for PTSD with major depression and assigned a 50 percent rating, prior to May 6, 2004, and a 70 percent rating on and after May 6, 2004.  A 100 percent rating was assigned, effective January 11, 2012, in an August 2012 decision of the RO. 

By an RO decision in June 2009, entitlement to a TDIU was denied.  However, that rating is of no consequence because that matter was and remains part-and-parcel of the pending rating claim for initial rating and is properly on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The Veteran previously requested one or more hearings before RO personnel, but withdrew his request for any such hearing before it occurred.  The Board by its decision in April 2013 dismissed a pending claim for an earlier effective date for entitlement to service connection for PTSD based on its withdrawal by the Veteran and, in addition, remanded to the RO the remaining issues on appeal, as set forth on the title page of this document, so that a requested Board hearing could be afforded the Veteran.  The Veteran offered further testimony at a videoconference hearing before the Board in December 2013.  A transcript of that proceeding is of record.  

Notice is taken that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of the Veteran's entitlement to an initial rating in excess of 70 percent for PTSD with a major depressive disorder and alcohol dependence on and after May 6, 2004 and to a TDIU for the period prior to January 11, 2012, are addressed in the REMAND portion of this document below and such REMAND is directly made to the RO on the basis of the Veteran's representation by an attorney.  


FINDINGS OF FACT

1.  From December 27, 1988, to May 5, 2004, the Veteran's ability to establish and maintain effective or favorable relationships with people was severely impaired due to his service-connected PTSD with major depression and alcohol dependence.  

2.  The schedular criteria are adequate for the rating of the service-connected PTSD with major depression and alcohol dependence.  


CONCLUSION OF LAW

The criteria for the assignment of a 70 percent rating, but none greater, for the period from December 27, 1988, to May 5, 2004, inclusive, for service-connected PTSD with major depression and alcohol dependence have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10 (2013). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the disposition herein reached grants the benefit specifically sought by the Veteran for the period in question, the need to discuss the VA's efforts to comply with the statutory and regulatory provisions governing the VA's duties to notify and assist is obviated. The same is true with respect to the RO's compliance with the prior directives of the Board in its April 2013 remand.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998). 

By its rating decision of April 2007, the RO granted service connection for PTSD with a major depressive disorder, effective from May 2004, with assignment of a 50 percent rating therefor.  That grant was subsequently expanded to include alcohol dependence.  An appeal as to the effective date for service connection and the percentage assigned followed, with eventual assignment of an effective date of December 27, 1988, for the grant of service connection.  Subsequent RO action led to the assignment of an initial rating of 70 percent, effective from May 6, 2004, and a 100 percent schedular evaluation from January 11, 2012, all within the context of the initial appeal.  

By the instant appeal, the Veteran seeks a 70 percent rating, but none higher, for his service-connected psychiatric disorder for the period from December 27, 1988, to May 5, 2004.  By specific, written and oral stipulation, the Veteran concedes that the record does not support his entitlement to a schedular evaluation of 100 percent for the disability at issue prior to May 6, 2004, or for that matter a TDIU until on or about June 3, 2003, (on which the Board makes no decision herein), on the basis that the requisite criteria were not met during the applicable time frame.  He likewise stipulates that only the rating criteria in effect prior to November 7, 1996, are for application in this case.  

Disability ratings are intended to compensate impairment in earnings capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes 

(DCs) identify the various disabilities.  38 C.F.R. Part 4.  Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2. 

Given that the Veteran timely disagreed with the initial rating assigned for his service-connected PTSD, the holding in Fenderson v. West, 12 Vet. App. 119 (1999) is for application.  Under Fenderson, at the time of initial rating, separate or "staged" ratings may be assigned for separate periods of time based on the facts found.  

Notice is taken that the criteria for the evaluation of psychiatric disorders were amended during the course of the instant appeal, effective as of November 7, 1996.  See 38 C.F.R. §§ 4.125-4.130; 61 Fed. Reg. 52695-52702 (1996).  Because of this fact, the question arises as to which set of rating criteria applies.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (the rule of Karnas v. Derwinski, 1 Vet. App. 308 (1991), that the version most favorable to the claimant be applied when there has been a change in rating criteria has been overruled to the extent that it conflicts with authority established by the Supreme Court and the U.S. Court of Appeals for the Federal Circuit); see also VAOPGCPREC 7-2003, 69 Fed. Reg. 25179 (2004). 

"[C]ongressional enactments and administrative rules will not be construed to have retroactive effect unless their language requires this result."  Landgraf v. USI Film Prods., 511 U.S. 244, 272 (1994) (quoting Bowen v. Georgetown Univ. Hosp., 488 U.S. 204, 208 (1988)); Dyment v. Principi, 287 F.3d 1377, 1385 (Fed. Cir. 2002), and Bernklau v. Principi, 291 F.3d 795, 804 (Fed. Cir. 2002).  

VA's General Counsel has held that a liberalizing law would generally not have prohibited retroactive effects.  If a veteran could receive a higher evaluation under the new criteria, the effect of the change would be liberalizing.  Therefore, in the normal course the Board would be obligated to consider the claim under the old rating criteria for the entire period of the appeal, and under the new criteria on and after the effective date of the noted revisions.  However, as indicated above, the Veteran in this instance seeks a higher initial rating for the disability in question solely under the old schedular criteria and the Board herein grants that requested benefit.  

Under the criteria for mental disorders in effect prior to November 7, 1996, PTSD with major depression and alcohol dependence warrant assignment of a 70 percent rating where the ability to establish or maintain effective or favorable relationships with people is severely impaired, and the psychoneurotic symptoms are of such severity and persistence that there is severe impairment in the ability to obtain or retain employment.  See 38 C.F.R. § 4.132, DC 9411 (1996).  A 100 percent evaluation is warranted when the attitudes of all contacts except the most intimate were so adversely affected as to result in virtual isolation in the community; when there are totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior; and where the individual is demonstrably unable to obtain or retain employment.  Id.  

Prior to November 7, 1996, the Schedule for Rating Disabilities provided that the severity of a mental disorder was based on actual symptomatology as it affects social and industrial adaptability.  Two of the most important determinants of disability were time lost from gainful work and decrease in work efficiency.  VA must not under-evaluate the emotionally sick veteran with a good work record, nor must it over-evaluate his or her condition on the basis of a poor work record not supported by the psychiatric disability picture.  It is for this reason that great emphasis is placed upon the full report of the examiner, descriptive of actual symptomatology.  The record of the history and complaints is only preliminary to the examination.  The objective findings and the examiner's analysis of the symptomatology are the essentials.  The examiner's classification of the disease as "mild," "moderate," or "severe" is not determinative of the degree of disability, but the report and the analysis of the symptomatology and the full consideration of the whole history by the rating agency will be.  See 38 C.F.R. § 4.130(1996).

Under 4.129 (1996), social integration is one of the best evidences of mental health and reflects the ability to establish healthy and effective interpersonal relationships.  Id.  Poor contact with other human beings is noted to be an index of emotional illness.  Id.  However, in evaluating impairment resulting from ratable psychiatric disorders, social inadaptability is to be evaluated only as it affects industrial adaptability.  Id.  The principle of social and industrial inadaptability as the basic criterion for rating disability from mental disorders contemplate those abnormalities of conduct, judgment, and emotional reactions which affect economic adjustment, i.e., which produce impairment of earning capacity.  Id.

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.71.  

In order for a higher initial rating to be assigned, the evidence must prove that the rating criteria as a whole are satisfied, nearly approximated, or about as equally satisfied as the criteria for the lower rating.  See Johnson  v. Brown, 7 Vet. App. 95 (1994).  Moreover, under the prior version of 4.132 in effect prior to November 7, 1996, the U. S. Court of Appeals for Veterans Claims (Court) in Johnson held that the criteria set forth were disjunctive, as opposed to conjunctive, in assigning a 100 percent evaluation for a mental disorder.  Id. at 97.  Using the Court's rationale, the Board finds by analogy that the criteria for the assignment of a 70 percent rating are equally disjunctive as those outlined for the 100 percent rating, notwithstanding the directive set forth in 38 C.F.R. § 4.129 (1996) that social inadaptability was to be a basis for evaluation only to the extent it affects industrial adaptability.  Hence, the question presented by this appeal is whether any of the 70 percent criteria in effect prior to November 1996 were met from December 1988 to May 5, 2004, and, as indicated further below, the Board so finds.  

Here, the record during the applicable time frame, though contradictory at points, identifies a severe impairment, but none greater, with respect to the Veteran's ability to establish or maintain effective or favorable relationships with others.  Input from the Veteran, as well as the Veteran's spouse, family, and friends, speaks to the level of depression he was experiencing in the late 1980s, manifested in part by social isolation, reclusivity, and withdrawal from family members and friends, notwithstanding continuous employment through at least June 2003 and additional, further employment beyond that point.  In December 1988, the Veteran's spouse related that the Veteran was unable to communicate with her when irritable and the record reflects that she and the Veteran thereafter divorced.  A clinical evaluation and social service summary in March and April 1989 disclosed quite severe depression marked by feelings of futility, hopelessness, being helpless, and attempting to control such feelings with daily utilization of marijuana.  Vet Center input during the first half of 2004 disclosed frequent if not daily suicidal and homicidal ideations, with notation that the Veteran had been unable to form or maintain relationships with other people.  Also noted was markedly diminished participation in significant social or recreative activities, with feelings of detachment and estrangement from others.  

Notice, too, is taken that at least one VA examiner in the late 1980s found that PTSD was not present or, if present, played only a minor role in overall functioning, with the primary diagnosis being a depressive neurosis.  It bears mentioning as well that the service-connected disability that is the subject of rating herein entails not only PTSD, but also a major depressive disorder and alcohol dependence.  In addition, a retrospective evaluation conducted by VA in October 2008 included an opinion as to the presence of moderately severe PTSD and major depression in the late 1980s, with assignment of a score of 53 on Global Assessment of Functioning (GAF) Scale, but notation as to the absence of direct evidence of any vocational impairment as of 1989.  Also noted from the late 1980s was the presence of a serious social deficit, with the Veteran being noted to be quite socially isolated and avoidant of intimacy with his wife.  In all, the VA examiner concluded that the 1989 documents on file suggested social impairment that was moderately severe.  

Review of the record is also shown to have been undertaken in or about February 2010 by a private psychologist who considered at least some of the other evidence on file, including VA evaluation reports compiled in March and April 1989.  That reviewer expressed agreement with one prior opinion offered as to the existence of a moderately severe social deficit.

On balance, the record demonstrates the existence of more than considerable social impairment, the basis for the assignment of a 50 percent rating under the criteria in effect prior to November 1996.  And, while it is noted that the level of social impairment was judged by some to be but moderately severe, the medical data and opinion evidence when coupled with the lay evidence of the Veteran and others, including credible hearing testimony, outline a disability picture that more nearly approximates the criterion for a 70 percent rating on the basis of a severe social impairment from December 27, 1988, to May 5, 2004, inclusive.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  To that extent alone, the benefit sought on appeal is granted.  

A determination of whether the claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is required, and this is a three-step inquiry.  First, the Board must determine if the evidence presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  To do this, the adjudicator must determine if the criteria found in the rating schedule reasonably describe the claimant's disability level and symptomatology.  If this is the case, the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is, therefore, adequate, and no referral for extraschedular consideration is required. 

If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, the Board or RO must determine whether the claimant's exceptional disability picture exhibits other related factors, such as marked interference with employment and frequent periods of hospitalization.  If it is determined that the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, the case must be referred for completion of the third step--to determine whether, to accord justice, an extraschedular rating must be assigned.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Here, the Veteran's service connected psychiatric disorder involving PTSD, major depression, and alcohol dependence is clearly accounted for under the applicable DC.  The principal manifestations are those involving social and industrial impairment and entailing, among other things, significant social isolation, interpersonal difficulties, flashbacks, suicidal and homicidal ideation, and impaired cognition due to negativity, which are fully addressed by DC 9411 under the old rating criteria.  There is otherwise no indication in the record that the pertinent DC fails to describe adequately or contemplate the disability level of his disorder, and, as such, the question of extraschedular consideration need not proceed further, as there exists no basis for the assignment of any extraschedular rating for the disability at issue. 


ORDER

A 70 percent rating, but none greater, for PTSD with major depression and alcohol dependence from December 27, 1988, to May 5, 2004, inclusive, is granted, subject to those provisions governing the payment of monetary benefits.  


REMAND

The issues of entitlement to a rating in excess of 70 percent for PTSD with major depression and alcohol dependence on and after May 6, 2004, as well as to a TDIU on and after June 3, 2003, are in need of additional development.  The issue of TDIU entitlement is one that is part and parcel of the Veteran's claim for an initial rating for his service-connected psychiatric disorder, although it is noted that the Veteran alleges TDIU entitlement only as to the period from the date he stopped working at a lumber mill, which is variously referred as June or July 2003 or 2004, to January 10, 2012, the day prior to the commencement of his 100 percent schedular rating.  

However, the issue of TDIU entitlement has not to date been addressed by the RO, with the RO noting in its rating decision of August 2012 that the Veteran had withdrawn that matter from consideration.  However, the TDIU withdrawal to which the RO referred applied only to the claim therefor based on an unrelated matter, i.e., the Veteran's prostate cancer and the proposed termination of a total rating for that disorder.  Moreover, further contact with the Veteran's attorney in April and August 2013 by VA indicated that in fact the claim for TDIU had not been withdrawn.  As the claim for TDIU entitlement remains pending for the period from as early as June 2003 and extending to January 2012, remand is required for the RO to develop and initially adjudicate this claim.  

The Board notes that a principal contention of the Veteran is that he was but marginally employed or working in a sheltered workshop or environment following his cessation of day-to-day employment at a lumber mill in or about mid-2003.  The date of his last full-time employment and his status in the months thereafter are unclear, and it is equally ambiguous as to whether he was underemployed and earning far less in wages after he entered into an arrangement with a local business owner to utilize space at no cost to him within the business owner's shop to engage in self-employment as a welder, in exchange for price concessions on piece work needed by the business owner.  

Data provided by the Social Security Administration (SSA) indicate that the Veteran applied for disability insurance benefits in early 2011, reporting having last worked December 31, 2010, as a self-employed welder and earning $35-40 an hour while working 4-8 hours daily.  This was in contrast to his further report of a lumber mill job ending in 2003 in which he worked full-time at $32 per hour.  The SSA found the Veteran disabled, with onset of his disablement beginning in December 2008.  But, SSA reported wages in excess of $60,000 for 2003, with reductions to $46,590 in 2004, $13,702 in 2005, $18,179 in 2006, and $10,414 in 2007.  No data beyond 2007 is furnished.  

As part of the RO's development, clarification of the Veteran's status with the lumber mill beginning in June 2003 and thereafter, as well as the amount of the severance and dates of payment, and wages earned from 2008 through 2010, is needed.  

Accordingly, this portion of the appeal is REMANDED to the RO for the following actions:

1.  Conduct any and all needed development regarding the Veteran's TDIU claim, to include compliance with the VA's duties to notify and assist the Veteran.  

2.  Request that the Veteran provide documentation from his former employer, the lumber mill referred to a Weyerhaeuser, Inc. of North Bend, Oregon, as to his dates and nature of his employment, wages, the date that he last worked, the beginning and ending dates of any layoff in or after June 2003, and his status in and after June 2003.  The amounts of wages or other compensation including severance he continued to be paid after June 2003 as an employee or through severance; the date of his termination of employment; and any other pertinent information should also be obtained.  Offer to obtain that information on his behalf, provided the Veteran furnishes written authorization and, if so authorized, secure that data for inclusion in the claims folder.  

Also, request that the Veteran verify the dates that he began working as a self-employed welder and that he ceased to operate that business.  

3.  Ascertain from the SSA the wages of the Veteran for the years, 2008 through 2010, for inclusion in his VA claims folder.  

4.  Obtain any pertinent VA treatment records not already on file for inclusion in the claims folder.  

5.  Thereafter, readjudicate the claim for an initial rating in excess of 70 percent for PTSD with major depression and alcohol dependence from May 6, 2004, to January 10, 2012, inclusive, and initially adjudicate the Veteran's claim for TDIU entitlement for the period from June 2, 2003, to January 10, 2012, to include the question of whether his self-employment was in whole or in part marginal work or work within a sheltered workshop or environment and if any the benefit sought is denied, provide the Veteran with a supplemental statement of the case and afford him a reasonable period for a response.  Thereafter, return the case to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals  or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


